[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-13326                ELEVENTH CIRCUIT
                                                            December 12, 2008
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                       D. C. Docket No. 04-00010-CR-6

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ARCHIE FOXWORTH,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________
                             (December 12, 2008)


Before BIRCH, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     Archie Foxworth, a federal prisoner convicted of distributing approximately
33 grams of cocaine base in violation of 21 U.S.C. § 841(a), appeals from the

district court’s denial of his pro se 18 U.S.C. § 3582(c)(2) motion for reduction of

sentence, based on Amendment 706 to the sentencing guidelines.             On appeal,

Foxworth argues that he qualified for a two-level sentence reduction, and that the

district court did not properly analyze the pertinent factors, including those listed in

18 U.S.C. § 3553(a), before denying his motion. After careful review, we affirm.

      We review a district court’s decision denying a sentence reduction, pursuant

to § 3582(c)(2), for abuse of discretion. United States v. Moreno, 421 F.3d 1217,

1219 (11th Cir. 2005). Under § 3582(c)(2), a district court has the discretion to

reduce the term of a defendant’s previously imposed sentence when the term of

imprisonment was based on a guideline range “that has subsequently been lowered

by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2).               Amendment 706,

effective retroactively as of March 3, 2008, provides for a two-level reduction in

the base offense level for certain crack cocaine offenses. See U.S.S.G. App. C,

Amend. 713, U.S.S.G. App. C, Amend. 706.          Even so, a court may only reduce a

defendant’s sentence pursuant to Amendment 706 “if such a reduction is consistent

with applicable policy statements.”     18 U.S.C. § 3582(c)(2); and see U.S.S.G.

§ 1B1.10.

      The Sentencing Commission has issued a policy statement instructing



                                           2
district courts that before they reduce a term of imprisonment under § 3582(c)(2),

they must consider the factors listed in § 3553(a), and the nature and seriousness of

danger to the community posed by the reduction. U.S.S.G. § 1B1.10, comment.

(n.1(B)).   In   analyzing   these   factors,   district   courts   may   also   consider

post-sentencing conduct of the defendant. Id.

      The factors outlined in § 3553(a) include, inter alia: (1) the nature and

circumstances of the offense; (2) the history and characteristics of the defendant;

(3) the need for the sentence to reflect the seriousness of the offense, promote

respect for the law, and provide just punishment; (4) the need for adequate

deterrence to criminal conduct; (5) the protection of the public from further crimes

of the defendant; and (6) the need to avoid unwarranted sentencing disparities. See

18 U.S.C. § 3553(a).

      Accordingly, in addressing a § 3582(c)(2) motion, a district court must

engage in a two-part analysis: (1) by recalculating the sentence based on the

amendment, “leav[ing] all other guideline application decisions unaffected;” and

(2) by exercising its discretion, based on the factors described above, to impose a

new sentence or to retain the original. U.S.S.G. § 1B1.10(b)(1); and see United

States v. Vautier, 144 F.3d 756, 760 (11th Cir. 1998). “Although the district court

must undertake the two-step analysis outlined above, the district court is not



                                            3
required to reduce the defendant’s sentence.” Vautier, 144 F.3d at 760.

       In addition, a “district court need only ‘acknowledge’ that it ‘considered the

§ 3553(a) factors[,]’ and need not discuss each of these factors in either the

sentencing hearing or in the sentencing order[.]” United States v. Amedeo, 487

F.3d 823, 833 (11th Cir.), cert. denied, 128 S.Ct. 671 (2007) (internal citation

omitted). We have upheld the denial of a § 3582(c)(2) motion based on a brief

statement by the district court that it was concerned with the defendant’s

“‘demonstrated violence’” and had re-weighed “‘all of the other considerations that

went into the establishment of [the] defendant’s sentence.’” Vautier, 144 F.3d at

759.

       We conclude that the district court did not abuse its discretion, as it properly

undertook the required two-step analysis before denying Foxworth’s § 3582(c)(2)

motion. First, the district court correctly recalculated the amended guideline range.

Second, it considered the § 3553(a) factors, and determined that Foxworth

remained a danger to the community in light of his four post-sentencing

disciplinary infractions.   Accordingly, the district court’s denial of Foxworth’s

motion to reduce his sentence is not an abuse of discretion, and we affirm.

       AFFIRMED.




                                           4